Exhibit 99.1 Press release WiLAN, a Quarterhill Company, Enters Into License Agreement with Ericsson OTTAWA, Canada – June 12, 2017 – Quarterhill Inc. (“Quarterhill”) (TSX, NASD:QTRH) today announced that its wholly-owned subsidiary Wi-LAN Inc. (“WiLAN”) has entered into a wireless patent license agreement with Ericsson. The license agreement resolves the LTE wireless litigations pending between WiLAN and Ericsson in the Southern District of Florida and the Eastern District of Texas.The consideration and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.For more information:www.wilan.com.
